Title: Thomas Jefferson to David Higginbotham, [24 May 1812]
From: Jefferson, Thomas
To: Higginbotham, David


          24 May 1812 
            you have recieved that bank note & title to the lot I sold  Richmond from Byrd’s trustees is totally without foundation. you will see by looking into the papers I gave you. you  a copy of the deed from Charles Carter the then only surviving trustee of Byrd to me. the original is recorded either in Henrico court or the old General court, I do not recollect which but in the one or the other it will be found. I hold that lot by the same title by which the one half of the lots in Richmond are held, and am in no more danger of losing it, and I have held it under that title now 40. years which bars every action by every person, except a writ of right, & that not in the possession of the person suing but only a possession by his ancestor, and in 10. years more that last spark of a right of action will be barred. I before explained to you the reason of my declining a general warranty, to wit, that a lot in a city being liable to be covered every foot of it by the most expensive buildings, it would be very unwise in me, for such a sum as £130. even were it a premium instead of a mere equivalent for the ground, to make an ensurance of title which might by something unforeseen swallow up my whole property. yet every lot in Richmond held under Byrd’s trustees is liable in the same degree of possibility, and to the same doubts, if they deserve that name. I am sure you would be as safe in building a lumber house on that lot, as in building it on any lot in Richmond held under Byrd’s trustees. and that the records of Henrico or of the Genl court will prove it to you. accept the assurance of my esteem & respect. 
          
            Th:
            Jefferson
        